DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.

Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive. Regarding the rejections of the claims under 35 U.S.C. 112(a), applicant states on the record that varying the distance between the coils includes "interpretations" that "change..the distance in any way" and argues that one of ordinary skill in the art could change the distance between the coils in any way. However, the specification does not disclose any specific way that the distance between the coils is changed. Furthermore, the Examiner expressly pointed out that in the metal detecting art, it is not well known to vary the distance between the coils. Under 112(a), written description, applicant should provide enough detail to show that they had possession of the claimed invention. In this instance, applicant has not shown any detail on how the distance between the coils is varied. Furthermore, applicant has not provided any evidence in the art that varying the distance between coils could easily be implemented in applicant's .

Drawings



The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “common grounded lead”, “multiple center tap or middle tap”, “side or middle lead”, “amplifier”, “impedance matching system”, and “frequency multiplier or frequency shifter”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 11-12 and separately, line 16 of claim 1, applicant recites the phrase “each said transmitter coil”.  However, applicant previously claimed “multiple transmitter coils”.  Applicant should maintain consistency in their claim language.  A more appropriate wording would be – each of said multiple transmitter coils –.
In line 14 of claim 1, applicant recites the phrase “each of the said transmitter coil”.  However, applicant previously claimed “multiple transmitter coils”.  Applicant should maintain consistency in their claim language.  A more appropriate wording would be – each of said multiple transmitter coils –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 10, 11, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
Regarding claims 4, 10, and 16, applicant has amended the claims to recite the limitation of “where said detector device measures the angular position, angular displacement, rotational speed, or angular vibration of said transmitter coil or the said receiver coil”.  However, applicant’s specification never discloses that the detector device itself measures the angular position, angular displacement, rotational speed, or angular vibration of said transmitter coil or the said receiver coil.  Applicant’s specification appears to disclose measuring the angular position, angular displacement, rotational speed, or angular vibration of a detected object, but not of the transmitter coil or receiver coil.  It is noted that applicant has not disclosed where support for this limitation can be found.  Therefore, this newly amended limitation constitutes new matter.
Similarly regarding claims 5, 11, and 17, applicant has amended the claims to recite the limitation of “where said detector device measures the angular position, angular displacement, rotational speed, or angular vibration of said transmitter coil or the said receiver coil”.  However, applicant’s specification never discloses that the detector device itself measures the angular position, angular displacement, rotational speed, or angular vibration of said transmitter coil or the said receiver coil.  Applicant’s specification appears to disclose measuring the angular position, angular displacement, rotational speed, or angular vibration of a detected object, but not of the transmitter coil or receiver coil.

Claim Rejections - 35 USC § 112(a), written description









The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Background
35 U.S.C. § 112(a) requires that the “specification shall contain a written description of the invention”.  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
	There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) (“we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims”). However, as discussed in subsection I., supra, the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  While it is not necessary for the examiner to present factual evidence, to make a prima facie case it is necessary to point out the claim limitations that are not adequately supported and explain any other reasons that the claim is not fully supported by the disclosure to show that the inventor had possession of the invention. See for example, Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
	The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  See MPEP§ 2163 - https://www.uspto.gov/web/offices/pac/mpep/s2163.html

Regarding claims 4, 10, 16, applicant claims measuring “distance or displacement or velocity or linear vibration of the said transmitter coil or the said receiver coil by measuring the absolute value of or variation in the amplitude, phase, or frequency of said received signal while the distance between the receiver coil and said transmitter coil varies”, and in claims 5, 11, and 17 applicant claims measuring “angular position or angular displacement or rotational speed or angular vibration by measuring the absolute value or variation in the amplitude or phase or frequency of said received signal while the angle between said receiver coil and said transmitter coil varies” and in claims 6, 12, and 18 applicant claims “measures the distance or displacement or velocity or angular position or angular displacement or rotational speed or vibration of a metal or magnetic or conductive object in proximity of said receiver coil and said transmitter coil by measuring the absolute value or variation in the amplitude or phase or frequency of said received signal”.  However, applicant’s specification never describes how velocity, rotational position, speed measurement, linear vibration, angular position, angular displacement, rotational speed, and angular vibration are determined.  The only portion of the specification that discusses these measurements is on page 16.  This section merely describes taking the measurement as the “distance between two coils varies”.  However, applicant has not described how their invention varies the distance between the two coils.  Furthermore, one of ordinary skill in the art would not understand how, based on applicant’s disclosure, the distance 

Claim Rejections - 35 USC § 112(a), enablement











Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 4, 10, 16, applicant claims measuring “distance or displacement or velocity or linear vibration”, and in claims 5, 11, and 17 applicant claims “angular position or angular displacement or rotational speed or angular vibration by measuring the absolute value or variation in the amplitude or phase or frequency of said received signal while the angle claims 6, 12, and 18 applicant claims “measures the distance or displacement or velocity or angular position and/or angular displacement or rotational speed or vibration of a metal or magnetic or conductive object in proximity of said receiver coil and said transmitter coil by measuring the absolute value or variation in the amplitude or phase or frequency of said received signal”.  It is the Examiner’s position that the subject matter described above is not described in the specification in such a way as to enable one skilled in the art to which it pertains, to make and use the invention, without undue experimentation.
In accordance with MPEP § 2164, the examiner has the initial burden of establishing a prima facie case of lack of enablement.  The question posed when making a lack of enablement rejection is:  Is the experimentation needed to practice the invention undue or unreasonable?  See Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916).  The test for lack of enablement was established in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and set forth several factors which must be considered by the examiner when making a determination of lack of enablement.  These factors can be found in MPEP § 2164.01(a).  Furthermore, the examiner need not discuss every factor.  The examiner need only to focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation.

In Re Wands Factors
B)  The nature of the invention
	The invention of the aforementioned claims is directed towards a device that can detect metal and/or conductors and/or conductivity and/or linear distance or velocity and/or rotational position or speed.  The limitations in question are drawn towards detecting “distance and/or displacement and/or velocity and/or linear vibration”, “angular position and/or angular displacement and/or rotational speed and/or angular vibration by measuring the absolute value 

C)  The state of the prior art
After a thorough prior art search, regarding the claims, a determination has been made that it is known in the art to detect metal or conductivity.  However, no prior art has been found that varies the distance between the coils to determine the claimed, “distance and/or displacement and/or velocity and/or linear vibration”, “angular position and/or angular displacement and/or rotational speed and/or angular vibration by measuring the absolute value and/or variation in the amplitude and/or phase and/or frequency of said received signal while the angle between said receiver coil and said transmitter coil varies”, and distance and/or displacement and/or velocity and/or angular position and/or angular displacement and/or rotational speed and/or vibration of a metal and/or magnetic and/or conductive object in proximity of said receiver coil and said transmitter coil by measuring the absolute value and/or variation in the amplitude and/or phase and/or frequency of said received signal”.

D)  The level of one of ordinary skill in the art
	The examiner is of the opinion that it is well known in the art to use energized coils to detect metal.  However, the Examiner's position on the claims is that it is not well known in the art to vary the distance between the coils to determine “distance and/or displacement and/or 

F)  The amount of direction provided by the inventor
As discussed above applicant has not provided any details on the aforementioned claim limitations.  Regarding the claims, applicant has not described how these “distance and/or displacement and/or velocity and/or linear vibration”, “angular position and/or angular displacement and/or rotational speed and/or angular vibration by measuring the absolute value and/or variation in the amplitude and/or phase and/or frequency of said received signal while the angle between said receiver coil and said transmitter coil varies”, and distance and/or displacement and/or velocity and/or angular position and/or angular displacement and/or rotational speed and/or vibration of a metal and/or magnetic and/or conductive object in proximity of said receiver coil and said transmitter coil by measuring the absolute value and/or variation in the amplitude and/or phase and/or frequency of said received signal” – are carried out.  Applicant appears to only generally mention the detection the abovementioned variable in passing.  See the last three paragraphs of the specification.  These paragraphs merely describe that the  above mentioned variables may be determined by varying the distance between the 

G)  The existence of working examples
	There is neither mention of a working example, nor any example in any of the prior art.

H)  The quantity of experimentation needed based on the disclosure
	Since the invention as claimed is not described in detail in the specification, the amount of experimentation would be great in order to make/use the invention.  As mentioned previously, applicant has not provided any direction on the above mentioned claim limitations.  Applicant merely discloses these limitations in passing in the last couple of paragraphs of the specification and has not provided any disclosure on these limitations. In particular, applicant has not described anything capable of modifying the distance between the receiver and transmitter coils.  Neither does applicant describe how the modification of the distance between the receiver and transmitter coils is used to measure the above mentioned variables. Thus, one of ordinary skill in the art would have to engage in undue experimentation in order to figure out how to create the claimed invention.  Therefore, since the specification provides no detail on how these claim limitations are made and used, the disclosure is non-enabling.  See MPEP § 2164.06.



Claim Rejections - 35 USC § 112(b)




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant recites the limitation of “multiple transmitter coils with any numbers from 1 to 32” in lines 10-11, 13, and 15-16.  However, it is unclear how there can be “multiple transmitter coils” wherein the number is “1”.  In other words, a single transmitter coil cannot be a “multiple”.  Thus, it is unclear from this claim language if “multiple transmitter coils” are used or only a single transmitter cable is used.  A more appropriate wording would be – between 2 and 32 transmitter coils –.
Additionally regarding claim 1, in lines 16-18, applicant recites the limitation of “each said transmitter coil has multiple center tap or middle tap wherein each side or middle lead of each transmitter coil is connected to one of the said output audio channels”.  It is unclear from the claim language what is going on in this claim limitation.  The specification does 
Additionally regarding claim 1, in line 19 applicant recites the limitation of “each of the said transmitter coil and said sound playing device have interface connection or combinations of interface connections comprising…”.  This claim language makes it seem as if BOTH the transmitter coil and sound playing device have interface connections.  The specification only discloses one interface connection or combination of interface connections between the transmitter coil and sound playing device.  It is unclear from the claim language and specification if the transmitter coil and sound playing device have their own interface connections.  If they do not, the claim language should be changed to refer to only a single interface connection comprising the listed options.  For example, “an interface between the transmitter coil and sound playing device comprising…”
Additionally regarding claim 1, in line 19 applicant recites the limitation of “each of the said transmitter coil”.  However variations of the transmitter coil previously recited include a single transmitter coil.  Therefore, it is unclear if the phrase “each of the said transmitter coil” is referring only to the embodiments with two or more transmitter coils.
Additionally regarding claim 1, in lines 21-22, 23, 24, and 26 applicant recites the limitation “said transmitter coil” on four separate occasions.  However, previous recitations of the various configurations of the transmitter coil refer to multiple transmitter coils.  Therefore, it is unclear to which “transmitter coil” applicant is referring to.
Additionally regarding claim 1, in line 34-35 applicant recites the limitation of “said receiver coil and said signal measurement device have interface connection or combinations of interface connections comprising…”.  This claim language makes it seem as if BOTH the receiver coil and signal measurement device have interface connections.  The specification only discloses one interface connection or combination of interface connections between the receiver coil and signal measurement device.  It is unclear from the claim language and specification if the 
With respect to claim 4, applicant recites the limitation of “said transmitter coil” in both line 2 and lines 4-5.  However, previously in claim 1 applicant disclosed variations of their invention that include a plurality of transmitter coils.  Therefore, it is unclear to which transmitter coil applicant is referring to.
Regarding claim 5, applicant recites the limitation of “said transmitter coil” in both line 3 and line 5.  However, previously in claim 1 applicant disclosed variations of their invention that include a plurality of transmitter coils.  Therefore, it is unclear to which transmitter coil applicant is referring to.
As for claim 6, applicant recites the limitation of “said transmitter coil” in line 4.  However, previously in claim 1 applicant disclosed variations of their invention that include a plurality of transmitter coils.  Therefore, it is unclear to which transmitter coil applicant is referring to.
Claims 2-6 are rejected based on their dependency to claim 1.
With respect to claim 7, in line 5 applicant recites “each said transmitter coil”.  However, previously in claim 7 applicant only recited a single “transmitter coil”.  Therefore, it is unclear if the claim is reciting a single transmitter coil or more than one transmitter coil.
Additionally regarding claim 7, in lines 5-7 applicant recites the limitation of “said transmitter coil and said signal generator have interface connections or combination of interface connections comprising…”.  This claim language makes it seem as if BOTH the transmitter coil and signal generator have separate and distinct interface connections.  The specification only discloses one interface connection or combination of interface connections between the transmitter coil and signal generator device.  It is unclear from the claim language and 
Additionally regarding claim 7, in lines 17-18 applicant recites the phrase “a receiver coil”.  However, applicant previously claimed a receiver coil in line 13.  It is unclear if the receiver coil of lines 17-18 is the same receiver coil as previously claimed in line 13.
Additionally regarding claim 7, applicant recites the limitation of “multiple receiver coils with any numbers from 1 to 32” in lines 20-21, 23-24, and 25-26.  However, it is unclear how there can be “multiple receiver coils” wherein the number is “1”.  In other words, a single receiver coil cannot be a “multiple”.  Thus, it is unclear from this claim language if “multiple receiver coils” are used or only a single receiver coil is used.  A more appropriate wording would be – between 2 and 32 receiver coils –.
Additionally regarding claim 7, in lines 26-28, applicant recites the limitation of “each said receiver coil has multiple center tap or middle tap wherein each side or middle lead of each receiver coil is connected to one of the said input audio channels”.  It is unclear from the claim language what is going on in this claim limitation.  The specification does not describe this at all.  It is unclear how a receiver coil can have multiple center or middle taps and also have side or middle leads.
Additionally regarding claim 7, in line 29 applicant recites the limitation of “said receiver coil”.  However, previously claim language refers to multiple receiver coils.  Therefore, it is unclear what “receiver coil” of the multiple receiver coils applicant is referring to in line 29.
Additionally regarding claim 7, in line 29 applicant recites the limitation of “said receiver coil and said sound playing device have interface connection or combinations of interface connections comprising…”.  This claim language makes it seem as if BOTH the receiver coil and sound playing device have interface connections.  The specification only discloses one 
Additionally regarding claim 7, in lines 32, 33, 35, and 37, respectively, applicant recites the limitation of “said receiver coil”.  However, previously claim language refers to multiple receiver coils.  Therefore, it is unclear what “receiver coil” of the multiple receiver coils applicant is referring to.
Regarding claim 10, applicant recites the limitation of “said receiver coil” in both line 3 and line 4.  However, previously in claim 7 applicant disclosed variations of their invention that include a plurality of receiver coils.  Therefore, it is unclear to which receiver coil applicant is referring to.
Regarding claim 11, applicant recites the limitation of “said receiver coil” in both line 3 and line 5.  However, previously in claim 7 applicant disclosed variations of their invention that include a plurality of receiver coils.  Therefore, it is unclear to which receiver coil applicant is referring to.
As for claim 12, applicant recites the limitation of “said receiver coil” in line 4.  However, previously in claim 7 applicant disclosed variations of their invention that include a plurality of receiver coils.  Therefore, it is unclear to which receiver coil applicant is referring to.
With regard to claim 13, applicant recites the limitation of “multiple transmitter coils with any numbers from 1 to 32” in lines 10, 13, and 15.  However, it is unclear how there can be “multiple transmitter coils” wherein the number is “1”.  In other words, a single transmitter coil cannot be a “multiple”.  Thus, it is unclear from this claim language if “multiple transmitter 
Additionally regarding claim 13, in lines 15-17, applicant recites the limitation of “each said transmitter coil has multiple center tap or middle tap wherein each side or middle lead of each transmitter coil is connected to one of the said output audio channels”.  It is unclear from the claim language what is going on in this claim limitation.  The specification does not describe this at all.  It is unclear how a transmitter coil can have multiple center or middle taps.
Additionally regarding claim 13, applicant recites the limitation of “each transmitter coil” in line 19.  However, applicant recites variations of their invention with only one transmitter coil.  The claim language is unclear if applicant is only referring to the variations of their invention that include multiple transmitter cables.
Additionally regarding claim 13, in line 19 applicant recites the limitation of “each transmitter coil and said sound playing device have interface connection or combinations of interface connections comprising…”.  This claim language makes it seem as if BOTH the transmitter coil and sound playing device have interface connections.  The specification only discloses one interface connection or combination of interface connections between the transmitter coil and sound playing device.  It is unclear from the claim language and specification if the transmitter coil and sound playing device have their own interface connections.  If they do not, the claim language should be changed to refer to only a single interface connection comprising the listed options.  For example, “an interface between the transmitter coil and sound playing device comprising…”
Additionally regarding claim 13
Additionally regarding claim 13, in line 32 applicant recites the phrase “a receiver coil”.  However, applicant previously claimed a receiver coil in line 27.  It is unclear if the receiver coil of lines 17-18 is the same receiver coil as previously claimed in line 13.
Additionally regarding claim 13, applicant recites the limitation of “multiple receiver coils with any numbers from 1 to 32” in lines 35, 37-38, and 39-40.  However, it is unclear how there can be “multiple receiver coils” wherein the number is “1”.  In other words, a single receiver coil cannot be a “multiple”.  Thus, it is unclear from this claim language if “multiple receiver coils” are used or only a single receiver coil is used.  A more appropriate wording would be – between 2 and 32 receiver coils –.
Additionally regarding claim 13, in lines 40-42, applicant recites the limitation of “each said receiver coil has multiple center tap or middle tap wherein each side or middle lead of each receiver coil is connected to one of the said input audio channels”.  It is unclear from the claim language what is going on in this claim limitation.  The specification does not describe this at all.  It is unclear how a receiver coil can have multiple center or middle taps and also have side or middle leads.
Additionally regarding claim 13, in line 43 applicant recites the limitation of “said receiver coil”.  However, previously claim language refers to multiple receiver coils.  Therefore, it is unclear what “receiver coil” of the multiple receiver coils applicant is referring to in line 43.
Additionally regarding claim 13, in line 43-44 applicant recites the limitation of “said receiver coil and said sound playing device have interface connection or combinations of interface connections comprising…”.  This claim language makes it seem as if BOTH the receiver coil and sound playing device have interface connections.  The specification only discloses one interface connection or combination of interface connections between the receiver coil and sound playing device.  It is unclear from the claim language and specification if the receiver coil and sound playing device have their own interface connections.  If they do not, the claim language should be changed to refer to only a single interface connection comprising the listed 
Additionally regarding claim 13, in lines 46, 47, 49, and 51, respectively, applicant recites the limitation of “said receiver coil”.  However, previously claim language refers to multiple receiver coils.  Therefore, it is unclear what “receiver coil” of the multiple receiver coils applicant is referring to.
As for claim 16, applicant recites the limitation of “said transmitter coil” and “said receiver coil”.  However, in claim 13, applicant recites variations of the invention that have multiple transmitter and receiver coils.  Therefore, it is unclear exactly which transmitter coil and which receiver coil applicant is referring to.
As for claim 17, applicant recites the limitation of “said transmitter coil” and “said receiver coil”.  However, in claim 13, applicant recites variations of the invention that have multiple transmitter and receiver coils.  Therefore, it is unclear exactly which transmitter coil and which receiver coil applicant is referring to.
As for claim 18, applicant recites the limitation of “said transmitter coil” and “said receiver coil”.  However, in claim 13, applicant recites variations of the invention that have multiple transmitter and receiver coils.  Therefore, it is unclear exactly which transmitter coil and which receiver coil applicant is referring to.
Dependent claims 2-6, 8-12, and 14-18 are rejected based on their dependency to claims 1, 7, and 13, respectively.

Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 23, 2021